Exhibit 10.4

Form of

Nonqualified Share Option Agreement

Granted Under The 2005 Non-Employee Directors’ Share Option Plan, as Amended

 

1. Grant of Option.

This agreement evidences a grant by Vistaprint N.V., a Netherlands company (the
“Company”), on                      (the “Grant Date”) to                     
(the “Participant”) of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2005 Non-Employee Directors’ Share Option
Plan, as amended (the “Plan”), a total of              ordinary shares of the
Company (the “Shares”), €0.01 par value per share (the “Ordinary Shares”), at an
exercise price of              per Share. Unless earlier terminated, this option
shall expire on              (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the United States Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”). Except as otherwise indicated by the context, the term
“Participant,” as used in this option, is deemed to include any person who
acquires the right to exercise this option validly under its terms.

 

2. Vesting Schedule.

(a) Scheduled Vesting. This option becomes exercisable (“vest”) as to 8.33% of
the original number of Shares each successive three-month period following the
Grant Date until the third anniversary of the Grant Date.

The right of exercise is cumulative so that, to the extent the option is not
exercised in any period to the maximum extent permissible, it continues to be
exercisable, in whole or in part, with respect to all Shares for which it is
vested until the earlier of the Final Exercise Date or the termination of this
option under Section 3 hereof or the Plan.

(b) Vesting Upon a Change of Control. In the event of a Change of Control (as
defined in the Plan) all Shares subject to this Agreement that are not by their
terms then exercisable become exercisable.

 

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing
in the form of the Notice of Stock Option Exercise attached hereto or such other
form as the Company may accept, signed by the Participant and received by the
Company at its principal office. Such notice shall be accompanied by payment in
full using any of the following methods (unless determined otherwise by the
Company’s Supervisory Board in its sole discretion):

(i) in cash or by check, payable to the order of the Company;

(ii) by (A) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (B) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;

(iii) by delivery of Ordinary Shares owned by the Participant, or by attestation
to the ownership of a sufficient number of Ordinary Shares, valued at their fair
market value as determined by (or in a manner approved by) the Company’s
Supervisory Board in good faith, so long as (A) such methods of payment are then
permitted under applicable law and (B) such Ordinary Shares, if acquired
directly from the Company, were owned by the Participant at least six months
before such delivery; or



--------------------------------------------------------------------------------

(iv) by any combination of the above permitted forms of payment.

The Participant may purchase fewer than the number of Shares covered hereby, but
no partial exercise of this option may be for any fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, a director of the Company.

(c) Termination of Relationship with the Company. If the Participant ceases to
be a director of the Company for any reason, then the right to exercise this
option terminates three months after such cessation (but in no event after the
Final Exercise Date). This option is exercisable only to the extent that the
Participant was entitled to exercise this option on the date of such cessation.

 

4. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any withholding taxes required by applicable law to
be withheld in respect of this option.

 

5. Nontransferability of Option.

The Participant may not sell, assign, transfer, pledge or otherwise encumber
this option, either voluntarily or by operation of law, except by will or the
laws of descent and distribution, or pursuant to a qualified domestic relations
order, or to or for the benefit of any immediate family member, family trust,
family partnership or family limited liability company established solely for
the benefit of the holder and/or an immediate family member of the holder if,
with respect to such proposed transferee, the Company would be eligible to use a
Form S-8 for the registration of the issuance and sale of the Ordinary Shares
subject to such option under the United States Securities Act of 1933, as
amended, and, during the lifetime of the Participant, this option shall be
exercisable only by the Participant.

 

6. No Right to Employment or Other Status.

This option shall not be construed as giving the Participant the right to
continue his or her directorship with the Company. The Company expressly
reserves the right to dismiss or otherwise terminate its relationship with the
Participant free from any liability or claim under the Plan or this option,
except as expressly provided in this option.

 

9. No Rights as Stockholder.

The Participant has no rights as a stockholder with respect to any Shares
issuable under this option until becoming recordholder of such Shares.

 

10. Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed as of the
date set forth below. This option shall take effect as a sealed instrument.

 

    Vistaprint N.V. Dated:     By:  

 

    Name:       Title:  

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Vistaprint N.V. 2005 Non-Employee Directors’ Share Option Plan, as amended.

 

PARTICIPANT:

 

Address:  

 

 

 

 

 

 

3